Name: Commission Regulation (EC) No 534/2003 of 26 March 2003 determining the extent to which applications lodged in March 2003 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: animal product;  European construction;  tariff policy;  Europe
 Date Published: nan

 Avis juridique important|32003R0534Commission Regulation (EC) No 534/2003 of 26 March 2003 determining the extent to which applications lodged in March 2003 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted Official Journal L 080 , 27/03/2003 P. 0003 - 0004Commission Regulation (EC) No 534/2003of 26 March 2003determining the extent to which applications lodged in March 2003 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1899/97, of 29 September 1997, setting rules of application in the poultrymeat and egg sectors for the arrangements covered by the Europe Agreements with central and east European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94(1), as amended by Regulation (EC) No 1525/2002(2) and in particular Article 4(5) thereof,Whereas:The applications for import licences lodged for the second quarter of 2003 are for quantities less than or equal to the quantities available and can therefore be met in full,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences for the period 1 April to 30 June 2003 submitted under Regulation (EC) No 1899/97 shall be met as referred to in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 267, 30.9.1997, p. 67.(2) OJ L 229, 27.8.2002, p. 10.ANNEX>TABLE>